Title: John Adams to John Jay, 25 May 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              May 25. 1786
            
          

          I have not presented a formal Memorial in the Name of our Sovereign
            concerning the Negroes carried off contrary to the Treaty, although it has been
            frequently and constantly, insisted upon with the British Ministry, for several Reasons,
            one was a desire to confine the first Memorial to one point, the frontier Posts that the
            real Motives and Intensions of the Cabinet might be the more distinctly laid open to
            Congress. Another Reason was the Frankness of Ministers to own in Conversation, that the
            Negroes must be paid for, as a clear Point,. Another was, that time might be allowed to
            you Sir, to transmit me, the whole Amount & Evidence of the Claim,. and lastly
            that I might have the explicit Instructions of Congress to demand Payment for the
            Negroes in Money, and especially at what Prices they Should be Stated.
          By the Answer of Lord Carmathen to the Memorial of the 30th. of November, Congress will See, that the Detension of the
            Posts is attempted to be justified, by the Laws of certain States impeding the Course of
            Law for the recovery of old Debts &c. Were another Memorial to be now presented
            relative to the Negroes, the Same Answer would undoubtedly be given or more probably a
            reference only to that Answer.
          It is my Duty to be explicit with my Country, and therefore I hope
            it will not be taken amiss, by any of my fellow Citizens, that when they are
            told, that it is in vain to expect the Evacuation of Posts, or Payment for the Negroes,
            a Treaty of Commerce, or Restoration of Prizes, Payment of the Maryland or Rhode Island
            Demand, Compensation to the Boston Merchants, or any other relief of any kind, untill
            these Laws are all repealed. Nor will the Minsitry ever agree to any Explanation
            concerning the Interest during the War, or Payments by Installments. The old Creditors
            have formed themselves into a Society, and have frequent Meetings. Send Committees to
              Mr Pitt and Lord Carmarthen, and I am well informed oppose
            even a Treaty of Commerce, upon this ground, and the Ministers know them to be so
            numerous, that they could raise a Clamour, a Consideration which has always had more
            Weight at this Court and in Parliament than the Interest of America or the British
            Empire.
          What then is to be done? The States it may be said will not repeal
            their Laws? If they do not, then let them give up all Expectations from this Court and
            Country, unless You can force them to do as you please by investing Congress with full
            Power to regulate the Trade.
          I will run the Hazard, sir of all the Clamour that can be raised
            against me, by my Friends or by my Ennemies, if any Such there are, and of all the
            Consequences that can befall me, for writing my Sentiments freely to Congress, on a
            subject of this Importance. It will appear to all the World, with an ill grace, if We
            complain of Breaches of the Treaty, when the British Court have it in their Power to
            prove upon Us Breaches of the Same Treaty of greater Importance. My Advice then, if it
            is not impertinent to give it, is that every Law of every State, which concerns either
            Debts or Royalists, which can be impartially construed contrary to the Spirit of the
            Treaty of Peace, be immediately repealed, and the Debtors left to Settle with their
            Creditors, or dispute the Point of Interest at Law. I dont believe a Jury would give the Interest. I beg Leave to Suggest
            another Thing, if Congress are themselves clear, that Interest during the War was no
            Part of that bona fide Debt which was intended by the Contracting Parties, they
              may declare so by a Resolution or the Legislatures of the Seperate States may
            declare So, and then the Courts of Justice, and the Juries will certainly give no
            Interest during the War. But even in this Case, those States who have few Debts and have
            made no Laws against the recovery of them will think it hard that they Should
            be Subjected to Dangers, by the conduct of Such as have many, and have made Laws
            inconsistent with the Treaty both respecting Debts and Tories. You will give me leave
            sir to Suggest another Idea. Suppose the States Should venture to do themselves Justice.
            for Example. suppose Maryland Should undertake to pay herself, for her Bank Stock, and
            Negroes, carried off, after the Treaty by accepting Security for it from her own
              Citizens who are Debtors to British subjects and giving Discharges to those
            Debtors or engaging to stand between them and the Claims of the Creditor. Suppose the
            Carrolinas Virginia and all other States who had Negroes carried off after
            the Peace, should do the Same. Suppose the Massachusetts Should make up the Losses of
            the Inhabitants of Boston in Goods carried off by General How in the same Way at least
            those of them who were promised Compensation by General How, for these are undoubtedly
            Creditors of the British Government. Suppose farther that each state should undertake in
            the same Way, to compensate, the owners of Vessells taken after the Commencement of the
            Armistice. I throw out these Hints as Possibilities and Speculations only,
            Sensible that they might open a Door to much Altercation. But I will not fail to add
            that I think it would be much Sounder Policy and nobler Spirit, to repeal at once every
            Law of every State which is in the smallest degree inconsistent with the Treaty,
            respecting either Debts or Tories, and am well perswaded that no Inconvenience would be
            felt from it. neither Law suits, nor Bankruptcies nor Imprisonments would be increased
            by it, on the Contrary the Credit and Commerce of all the states would be so increased,
            that the Debtors themselves in general would find their Burthens lighter.
          With great Esteem, I have the Honour to be / Sir your most obedient
            and humble / servant

          
            
              John Adams.
            
          
          
            P.S. inclosed are two Acts of Parliament and the Kings last
              Proclamation. The other Acts which affect America shall be sent as soon as they are
              passed and I can obtain them.
          
        